                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

UNITED STATES OF AMERICA,                   )
                                            )
V.                                          ) Criminal Action No. 3:09CR418-HEH-02
                                            )
CORDARRELL A. JOHNSON,                      )
                                            )
       Defendant.                           )

                                MEMORANDUM OPINION
                                 (Granting § 2255 Motion)

       Cordarrell A. Johnson, a federal inmate proceedingpro se, filed this 28 U.S.C.

§ 2255 Motion("§ 2255 Motion," ECF No. 93) arguing that his firearm convictions are

invalid under Johnson v. United States, 135 S. Ct. 2551 (2015). For the reasons

discussed below, the§ 2255 Motion will be granted.

                           I.      PROCEDURAL HISTORY

       On January 19, 2010, a grandjury charged Johnson in a nine count Superseding

Indictment. The two counts relevant here are possessing and brandishing a firearm in

furtherance of a crime of violence, and aiding and abetting that offense, to wit,

conspiracy to interfere with commerce by force, in violation of 18 U.S.C. § 1951(a)

("conspiracy to commit Hobbs Act robbery") as charged in Count One, and interference

with commerce by force ("Hobbs Act robbery"), as charged in Count Six (Count Seven);

and, a second count of possessing and brandishing a firearm in furtherance of a crime of

violence, and aiding and abetting that offense, to wit, conspiracy to commit Hobbs Act
robbery as charged in Count One, and interference with commerce by force, as charged in

Count Eight (Count Nine). (Super. Indictment 8-9, ECF No. 37.) 1

          On January 29, 2010, Johnson pled guilty to Counts Seven and Nine. (ECF

No. 39, at 1-2.) The Plea Agreement stated as follows:

          The defendant agrees to plead guilty to Counts Seven and Nine [ of] the
          pending Superseding Indictment.
                  a.      Count Seven charges that the defendant, in furtherance of a
          crime of violence for which he may be prosecuted in a court of the United
          States, to wit: conspiracy to interfere with commerce by threats and violence,
          did knowingly and unlawfully possess and brandish, and did aid, abet,
          counsel, command, induce, and cause to be possessed and brandished,
          firearms in violation of Title 18, United States Code, Section 924(c) ....
                  b.      Count Nine charges that the defendant, in furtherance of a
          crime of violence for which he may be prosecuted in a court of the United
          States, to wit: conspiracy to interfere with commerce by threats and violence,
          did knowingly and unlawfully possess and brandish, and did aid, abet,
          counsel, command, induce, and cause to be possessed and brandished,
          firearms, in violation of Title 18, United States Code, Section 924(c) ....

(Id. , 1 (emphasis added).) Critically, the Plea Agreement omitted the substantive Hobbs

Act robbery crimes charged in Counts Six and Eight as predicates for the § 924(c)

charges in Counts Seven and Nine.

          On May 3, 2010, the Court sentenced Johnson to 84 months of incarceration on

Count Seven and 300 months of incarceration on Count Nine to be served consecutively.

(J. 2, ECF No. 61.)




1
    Count One contained a series of"Overt Acts" that lists at least four separate robberies.


                                                   2
                                         II.   ANALYSIS

         In Johnson v. United States 135 S. Ct. 2551 (2015), the Supreme Court held "that

imposing an increased sentence under the residual clause of the Armed Career Criminal

Act [("ACCA")] violates the Constitution's guarantee of due process." Id. at 2563. 2 The

Johnson Court concluded that the way the Residual Clause of the ACCA, 18 U.S.C.

§ 924(e)(2)(B)(ii), defined "violent felony" was unconstitutionally vague because the

clause encompassed "conduct that presents a serious potential risk of physical injury to

another," which defied clear definition. Id. at 2557-58 (citation omitted). Subsequently,

in Welch v. United States, 136 S. Ct. 1257 (2016), the Supreme Court held that "Johnson

announced a substantive rule [of law] that has retroactive effect in cases on collateral

review." Id. at 1268.

         In his§ 2255 Motion, Johnson asserts that after Johnson, conspiracy to commit

Hobbs Act robbery can no longer qualify as a crime of violence under 18 U.S.C.

§ 924(c)(3 ), and thus, his convictions for Counts Seven and Nine must be vacated.

Although Johnson was not sentenced pursuant to ACCA, he asserted that the residual



2
    The ACCA provides that

         [i]n the case of a person who violates section 922(g) of this title and has
         three previous convictions by any court referred to in section 922(g)(l) of
         this title for a violent felony or a serious drug offense, or both, committed
         on occasions different from one another, such person shall be fined under
         this title and imprisoned not less than fifteen years ....

18 U.S.C. § 924(e)(l). Under the Residual Clause, the term violent felony had been "defined to
include any felony that 'involves conduct that presents a serious potential risk of physical injury
to another.'" Johnson, 135 S. Ct. at 2555 (quoting 18 U.S.C. § 924(e)(2)(B)).


                                                  3
clause of§ 924(c) is materially indistinguishable from the ACCA residual clause (18

U.S.C. § 924(e)(2)(B)(ii)) that the Supreme Court in Johnson struck down as

unconstitutionally vague. As explained below, recent decisions from the Supreme Court

and the Fourth Circuit support Johnson's challenges to both Counts Seven and Nine

because his firearm convictions were predicated upon conspiracy to commit Hobbs Act

robbery.

       A.     Conspiracy to Commit Hobbs Act Robbery Cannot Serve as Valid
              Predicate Crimes of Violence for Counts Seven and Nine

       Title 18 U.S.C. section 924(c)(l)(A) provides for consecutive periods of

imprisonment when a defendant uses or carries a firearm in furtherance of a crime of

violence. The baseline additional period of imprisonment is five years. 18 U.S.C.

§ 924(c)(l)(A)(i). If the defendant brandishes the firearm, the additional period of

imprisonment increases to at least seven years. Id. § 924(c)(l)(A)(ii). And, if the

defendant discharges the firearm, the additional period of imprisonment increases to at

least ten years. Id. § 924(c)(l)(A)(iii).

       At the time of Johnson's convictions, the United States could demonstrate that an

underlying offense constitutes a crime of violence if it established that the offense is a

felony and satisfies one of two requirements. Namely, the statute defined a crime of

violence as any felony:

       (A) [that] has as an element the use, attempted use, or threatened use of physical
           force against the person or property of another [(the "Force Clause")], or
       (B) that by its nature, involves a substantial risk that physical force against the
           person or property of another may be used in the course of committing the
           offense [(the "Residual Clause")].


                                              4
Id. § 924(c)(3). The Supreme Court recently invalidated the Residual Clause. United

States v. Davis, 139 S. Ct. 2319, 2336 (2019) (holding that"§ 924(c)(3)(B) is

unconstitutionally vague").

       A defendant is guilty of Hobbs Act robbery ifhe or she "obstructs, delays, or

affects commerce or the movement of any article or commodity in commerce, by robbery

... or attempts or conspires so to do .... " 18 U.S.C. § 195l(a). That statute defines

"robbery" as

       the unlawful taking or obtaining of personal property from the person or in
       the presence of another, against his [or her] will, by means of actual or
       threatened force, or violence, or fear of injury, immediate or future, to his [or
       her] person or property, or property in his [or her] custody or possession, or
       the person or property of a relative or member of his [or her] family or of
       anyone in his [or her] company at the time of the taking or obtaining.

Id. § 195l(b)(l). The Fourth Circuit recently determined that conspiracy to commit

Hobbs Act robbery fails to satisfy the Force Clause. See United States v. Simms, 914

F.3d 229 (4th Cir. 2019).

       In Simms, the defendant pied guilty to conspiracy to commit Hobbs Act robbery

and to brandishing a firearm during and in relation to a "crime of violence," but later

challenged his brandishing conviction on the theory that Hobbs Act conspiracy could not

be considered a "crime of violence" under 18 U.S.C. § 924(c)(3). 914 F.3d at 232-33.

Initially, the parties and the Fourth Circuit agreed that,

       conspiracy to commit Hobbs Act robbery-does not categorically qualify as
       a crime of violence under the [Force Clause], as the United States now
       concedes. This is so because to convict a defendant of this offense, the
       Government must prove only that the defendant agreed with another to
       commit actions that, if realized, would violate the Hobbs Act. Such an


                                               5
         agreement does not invariably require the actual, attempted, or threatened
         use of physical force.

Id. at 233-34 (citations to the parties' material omitted). Thereafter, the Fourth Circuit

concluded that the Residual Clause of§ 924(c) is void for vagueness. Id. at 236; accord

Davis, 139 S. Ct. at 2336 (holding that"§ 924(c)(3)(B) is unconstitutionally vague").

         In the wake Davis and Simms, in other cases before this Court, the Government

has conceded that "conspiracy to commit Hobbs Act robbery cannot serve as valid

predicate crime of violence for [a] § 924( c) charge" and agreed to vacating the conviction

and sentence. United States v. Oliver, No. 3:1 ICR63-HEH, 2019 WL 3453204, at *3

(E.D. Va. July 30, 2019). In the present case, the Government does not dispute that the

conspiracy to commit Hobbs Act robbery cannot serve as a valid predicate crime of

violence for the§ 924(c) charges in Counts Seven and Nine. Nevertheless, the

Government contends that Johnson is not entitled to relief as explained in Part 11.C

below.

         B.    The Government's Abandoned Statute of Limitations Argument

         Initially, the Government filed a Motion to Dismiss the§ 2255 Motion contending

that it is barred by the relevant statute of limitations. 3 However, it appears that the


3
 Section 101 of the Antiterrorism and Effective Death Penalty Act ("AEDPA") amended 28
U.S.C. § 2255 to establish a one-year period of limitation for the filing of a§ 2255 Motion. As
pertinent here, 28 U.S.C. § 2255(f) now reads:

         (t)   A I-year period of limitation shall apply to a motion under this section. The
               limitation period shall run from the latest of.-
               (1)     the date on which the judgment of conviction becomes final;

               (3)    the date on which the right asserted was initially recognized
                      by the Supreme Court, if that right has been newly

                                                 6
Government has abandoned this argument in its Supplemental Memorandum. 4 The

Government's decision not to pursue this defense is wise because it seems that Davis

announced a new rule of constitutional law retroactively applicable to cases on collateral

review which would entitle Johnson to a belated commencement of the limitation period

under 28 U.S.C. § 2255(f)(3).5 Because the Government has abandoned its statute of

limitation argument, the Court will not address it further.

       C.      The Government's Arguments Against Granting Relief

       The Government asserts that Johnson is not entitled to relief because: (I) Counts

Seven and Nine are still predicated upon valid crimes of violence, the Hobbs Act robberies

charged in Counts Six and Eight; (2) Johnson's guilty plea waived a collateral attack based

on Johnson; and, (3) Johnson procedurally defaulted any challenge to his convictions based

on Johnson. These arguments lack merit.


                       recognized by the Supreme Court and made retroactively
                       applicable to cases on collateral review....

28 u.s.c. § 2255(f).
4
  The Court directed the Government to file supplemental briefing in light of the Fourth Circuit's
decision in Simms. The Government then sought a stay until the Supreme Court announced its
decision Davis. When the Government eventually filed its Supplemental Memorandum, although
it raised a number of procedural defenses, it did not renew the argument that the § 22255 Motion
was barred by the statute of limitations.
5
 This provision delays the commencement of the limitation period until "the date on which the
right asserted was initially recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively applicable to cases on collateral
review." 28 U.S.C. § 2255(f)(3). The Supreme Court makes a case retroactive on collateral
review through a single express holding or by multiple cases "if the holdings in those cases
necessarily dictate the retroactivity of the new rule." Tyler v. Cain, 533 U.S. 656, 666 (2001).
Welch, which held Johnson to be a new rule and retroactive, "logically permit[s] no other
conclusion than that the rule [in Davis] is retroactive." Id at 669 (O'Connor, J. concurring).


                                                7
               1.      Counts Seven and Nine are No Longer Predicated on a Valid
                       Crime of Violence

       Initially, the Government contends that Johnson's§ 924(c) convictions are still

predicated upon valid crime of violence, namely the Hobbs Act robberies charged in

Counts Six and Eight. The Court agrees that Hobbs Act robbery still constitutes a valid

crime of violence under the Force Clause. See United States v. Mathis, 932 F.3d 242,

266 (4th Cir. 2019). The Government, however, in drafting the Plea Agreement, chose to

discard Hobbs Act robbery as crime of violence predicates for the§ 924(c) charges in

Counts Seven and Nine.

       The Government persists that the it can still rely upon the Hobbs Act robbery

because, "[b]oth the indictment and the statement of facts tie the § 924( c) counts to which

defendant pied guilty to the substantive offenses of interference with commerce by

force." (ECF No. 126, at 2.) The Government, however, fails to cite the Court to any

authority whatsoever for the proposition that it can rely upon those references in

documents outside the Plea Agreement to broaden the basis the Plea Agreement. 6 And,


6
  The limited authority the Court discovered on the subject rejects the Government's position. See
Benitez v. United States, Nos. 16-cv-23974-UU, 13-cr-20606-UU, 2017 WL 2271504, at *5 (S.D.
Fla. Apr. 6, 2017). In that case, the pertinent§ 924(c) count in the Indictment (Count Four), listed
multiple predicate crimes of violence and drug trafficking crimes. Id. The Government argued
that "because the two drug offenses included in Count 4 of the indictment are unaffected by
Johnson, Count 4 has not been invalidated and Movant was appropriately sentenced under
§ 924(c)." Id. The Court rejected this argument because in the
        plea agreement in this case, the United States explicitly agreed that Movant was
        pleading guilty to a violation of§ 924(c) in furtherance of a crime of violence, not
        a drug trafficking crime. . . . The Government is bound by the language of the plea
        agreement. The Government cannot now claim that Movant pied guilty to § 924(c)
        in furtherance of both a crime of violence and a drug trafficking offense despite the
        fact that the plea agreement, plea colloquy, [] and Judgment and Conviction Order
        do not reflect that assertion in any way.

                                                 8
established principles regarding plea agreements do not favor the Government's

argument. See United States v. Jordan, 509 F.3d 191, 196 (4th Cir. 2007) (noting that the

Government is held "to a greater degree of responsibility than the defendant ... for

imprecisions or ambiguities in plea agreements." (quoting United States v. Harvey. 791

F.3d 294,300 (4th Cir. 1986))); United States v. Monroe, 580 F.3d 552, 556 (7th Cir.

2009) (observing that courts "review the language of the plea agreement objectively and

hold the government to the literal terms of the plea agreement" (quoting United States v.

Williams, 102 F.3d 923, 927 (7th Cir. 1996))). Accordingly, on the merits, Johnson has

established that, as set forth in the Plea Agreement, his convictions for using, carrying,

and brandishing a firearm in furtherance of a crime of violence were predicated solely on

the conspiracy to commit Hobbs Act robbery charged in Count One. Under Simms,

conspiracy to commit Hobbs Act robbery is not a viable crime of violence for a

conviction under § 924( c). Thus, in the absence of any viable procedural defense, his

convictions on Count Seven and Nine must be vacated.

              2.      Johnson's Guilty Plea did not Waive His Right to Bring His
                      Current Challenge

       The Government asserts that Johnson's unconditional guilty plea waives the

constitutional challenge he seeks to bring in his§ 2255 Motion. The Supreme Court

recently examined that issue and rejected the Government's assertion in Class v. United




Id (footnote omitted) (citing United States v. Taylor, 77 F.3d 368, 370 (11th Cir. 1996); United
States v. Jefferies, 908 F .2d 1520, 1527 (11th Cir. 1990).

                                               9
States, 138 S. Ct. 798 (2018). 7 In Class, the Supreme Court examined, "whether a guilty

plea by itself bars a federal criminal defendant from challenging the constitutionality of

the statute of conviction on direct appeal [and] h[e]ld that it does not." Id., 138 S. Ct. at

803. Therefore, Johnson's guilty plea itself does not foreclose Johnson's current

challenge to the constitutionality of the statute under which he was convicted.

       Of course, as part of the plea bargaining process, "a criminal defendant may waive

his right to attack his conviction and sentence collaterally [and on direct appeal], so long

as the waiver is knowing and voluntary." United States v. Lemaster, 403 F.3d 216,220

(4th Cir. 2005). The Government, however, does not argue, and on this record, could not

argue, that Johnson explicitly waived his right to collaterally attack his conviction as part

of the Plea Agreement. 8

       Even though Johnson has not waived his current claim, there is one more

significant hurdle to overcome. Generally, "claims not raised on direct appeal may not be

raised on collateral review unless the petitioner shows cause and prejudice" to excuse his

procedural default. Massaro v. United States, 538 U.S. 500, 504, (2003) (citing United

States v. Frady, 456 U.S. 152, 167-168 (1982); Bousley v. United States, 523 U.S. 614,

621-622 (1998)). Although Johnson procedurally defaulted his present claim by failing


7
  The Government cites Davila v. United States, 843 F.3d 729 (7th Cir. 2016) for the proposition
that Johnson's guilty plea prevents Johnson from challenging his conviction as unconstitutional.
Davila predates the Supreme Court's decision in Class. The Government fails to acknowledge
Class, much less explain why that decision does not control the outcome here.
8
 As part of his Plea Agreement, Johnson only agreed to waive "the right to appeal the conviction
and any sentence imposed within the statutory maximum ... on the grounds set forth in Title 18,
United States Code, Section 3742 or on any ground whatsoever, in exchange for the concessions
made by the United States in this plea agreement." (Plea Agreement ,r 6, ECF No. 39.)

                                               10
to raise it at trial and on direct appeal, as explained below, Johnson demonstrates cause

and prejudice to excuse his default.

              3.      Johnson Has Demonstrated Cause and Prejudice to Excuse His
                      Procedural Default

       A change in the law may constitute cause for a procedural default if it creates "a

claim that 'is so novel that its legal basis is not reasonably available to counsel."'

Bousley, 523 U.S. at 622 (quoting Reed v. Ross, 468 U.S. I, 16 (1984)). In Reed, the

Court identified three nonexclusive situations in which an attorney may lack a

"reasonable basis" to raise a novel claim:

       First, a decision of this Court may explicitly overrule one of our precedents.
       Second, a decision may "overtur[n] a longstanding and widespread practice
       to which this Court has not spoken, but which a near-unanimous body of
       lower court authority has expressly approved." And, finally, a decision may
       "disapprov[e] a practice this Court arguably has sanctioned in prior cases."

Reed, 468 U.S. at 17 (alterations in original) (internal citations omitted) (quoting United

States v. Johnson, 457 U.S. 537, 551 (1982)).

       Under Reed, Johnson has shown cause for failing to assert a vagueness challenge

to the Residual Clause of§ 924(c) at trial or on direct appeal. The Court entered

judgment on Johnson's case on May 3, 2010. (ECF No. 57.) At that time the Supreme

Court already had rejected a vagueness challenge to the ACCA's nearly identical

Residual Clause in James v. United States, 550 U.S. 192 (2007). In 2011, the Supreme

Court reaffirmed James in Sykes v. United States, 564 U.S. 1 (2011).

       In 2015, in Johnson, the Supreme Court invalidated the ACCA's Residual Clause

as unconstitutionally vague. "In doing so, the Supreme Court recognized it previously


                                              11
had 'rejected suggestions by dissenting Justices that the residual clause violates the

Constitution's prohibition of vague criminal laws' in James and Sykes and declared ' [o]ur

contrary holdings in James and Sykes are overruled.'" Rose v. United States, 73 8 F.

App'x 617, 626 (11th Cir. 2018) (quoting Johnson, 135 S. Ct. at 2556, 2563). Thereafter,

the rule in Johnson was made retroactive to cases on collateral review. See Welch, 136 S.

Ct. at 1268.

       If Johnson were challenging ACCA's Residual Clause his "case [would] fall[]

within the first situation identified in Reed: when the Supreme Court ultimately

invalidated the residual clause as unconstitutionally vague in Johnson in 2015, it

'explicitly overrule[d]' two of its own precedents on the exact same issue." Rose, 738 F.

App'x at 627 (third alteration in original) (quoting Reed, 468 U.S. at 17).

       Nevertheless, given the similarity between the ACCA's Residual Clause and

§ 924(c)'s Residual Clause, Johnson satisfies the third circumstance identified in Reed:

the decision in Johnson disapproved "a practice [the Supreme] Court arguably has

sanctioned in prior cases." Reed, 468 U.S. at 17 (quoting Johnson, 457 U.S. at 551).

"[T]he Supreme Court's jurisprudence prior to Johnson effectively foreclosed any attacks

on§ 924(c)(3)(B). The Supreme Court's 'sanction of the prevailing practice' of

concluding risk of force/injury statutes were not unconstitutional was fairly direct." Lee

v. United States, Nos. CV-16-8138-PCT-JAT (JFM), CR-05-0594-PCT-JAT, 2018

WL 4906327, at* 17 (D. Ariz. July 6, 2018), report and recommendation adopted as

modified sub nom. Lee v. USA, Nos. CV-16-08138-PCT-JAT, CR-05-594-PCT-JAT,

2018 WL 4899567 (D. Ariz. Oct. 9, 2018) (citations omitted); see Dota v. United States,

                                             12
368 F. Supp. 3d 1354, 1362 (C.D. Cal. 2018) ("It was only after the Supreme Court

invalidated the residual clause of the ACCA in Johnson, and certainly after the Supreme

Court invalidated the identically worded residual clause of§ 16(b), that Petitioner's

current claim-that the residual clause of§ 924(c)(3)(B) was unconstitutionally vague-

lost its novelty."); Royer v. United States, 324 F. Supp. 3d 719, 736 (E.D. Va. 2018).

Thus, in 2010, Johnson did not have a "reasonable basis" upon which to raise a

vagueness challenge to the Residual Clause of924(c). Reed, 468 U.S. at 17. "And as a

result, his failure to do so 'is sufficiently excusable to satisfy the cause requirement."'

Rose, 738 F. App'x at 627 (quoting Reed, 468 U.S. at 17).

        In order to demonstrate prejudice, Johnson must show a "reasonable probability"

that, without the error, the result of the proceedings would have been different. Strickler

v. Greene, 527 U.S. 263,289 (1999). It is now plain that the Court erroneously treated

conspiracy to commit Hobbs Act robbery as a viable predicate for Johnson's two§ 924(c)

convictions. Thus, neither of Johnson's convictions are valid. Therefore, Johnson has

demonstrated prejudice. Royer, 324 F. Supp. 3d at 736.

        Finally, the Government argues that if the Court concludes that Johnson's§ 924(c)

convictions are invalid, "it should reform them to those lesser-included offenses" of

Hobbs Act robbery and resentence him accordingly. (ECF No. 126, at 8.) The Court is

not convinced that such a practice is authorized or appropriate. Accordingly, the Court

rejects the Government's request to reform Johnson's convictions on Counts Seven and

Nine.



                                              13
      D.     Counts Seven and Nine Must Be Vacated

      In light of Davis's invalidation of the Residual Clause and the Fourth Circuit's

determination in Simms that conspiracy to commit Hobbs Act robbery is not a valid

predicate violent felony under the Force Clause, Johnson's convictions in Counts Seven

and Nine and the resulting 384-month sentences are no longer valid.      Accordingly,

Johnson's convictions will be vacated.

                                  III. CONCLUSION

      The Government's Motion to Dismiss (ECF No. 102) will be denied. The§ 2255

Motion (ECF No. 93) will be granted. Johnson's convictions and sentences on Counts

Seven and Nine will be vacated.

      An appropriate Order shall accompany this Memorandum Opinion.



                                                       Isl
                                  HENRY E. HUDSON
Date:Sc.tt: 2.11 201'7            SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia




                                          14
